IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 DONALD L. MITCHELL,
                                                  No. 80319-1-I
                     Appellant,
                                                  DIVISION ONE
              v.
                                                  UNPUBLISHED OPINION
 STATE OF WASHINGTON
 EMPLOYMENT SECURITY
 DEPARTMENT,

                     Respondent.


      APPELWICK, J. — Mitchell appeals the King County Superior Court’s

affirmance of a decision of the commissioner of the Employment Security

Department denying his claim for unemployment benefits. Mitchell contends the

commissioner erred in determining he was disqualified from receiving benefits

because he did not establish statutory good cause for voluntarily resigning from

his position. The commissioner’s findings are supported by substantial evidence

and the commissioner correctly applied the law. We affirm.

                                     FACTS

      Donald L. Mitchell worked as a senior project manager for Geo-Comm, Inc.

from October 2, 2017 to May 22, 2018. Geo-Comm provides mapping software

and systems to emergency response services, including an emergency call routing

product. Mitchell was responsible for products provided to 911. Mitchell alleges

to have discovered critical safety issues with products under his purview.
No. 80319-1-I/2


       On May 10, Mitchell gave notice of his resignation. Mitchell asserts that he

had previously communicated to company leadership his concerns that the

company was not following best practices in product development.              In his

resignation letter, dated May 5, Mitchell cited his reasons for leaving the company.

He addressed concerns with product safety, a lack of urgency in selling products

under his purview, and disagreements over his scope of authority. He closed by

stating “I am who I am, and will be true to who I am. My motivation continues to

be the woman dialing 911 on the street while her daughter lies on the pavement.

That call must get through[].”

       Following his resignation, Mitchell filed a claim for unemployment benefits.

On July 11, 2018, the Employment Security Department (ESD) denied his claim

for lack of good cause based on his voluntary resignation.

       Mitchell filed an appeal of the ESD decision, resulting in an administrative

hearing. Mitchell concedes that he resigned, but believes he did so with good

cause. On September 27, 2018, the Administrative Law Judge (ALJ) affirmed.

Next, Mitchell petitioned for a commissioner’s review of the Office of Administrative

Hearings’ initial order. The commissioner affirmed concluding the evidence did not

show that he quit for statutory good cause under the reasons listed at RCW

50.20.050(2)(b).

       Finally, on December 7, 2018 Mitchell filed a petition for judicial review in

King County Superior Court. In his petition, Mitchell argued the commissioner did

not apply the facts in record or applicable law to the issues of “public safety and

sincere moral principles supporting public safety.” On July 12, 2019, the trial court


                                             2
No. 80319-1-I/3


affirmed, holding the commissioner’s conclusions of law did not constitute an error

of law and the commissioner’s findings of facts were supported by substantial

evidence.

       Mitchell appeals.

                                   DISCUSSION

  I.   Standard of Review

       The Washington Administrative Procedure Act (APA), chapter 34.05 RCW,

governs judicial review of a final decision of the commissioner of the ESD. Tapper

v. Emp’t Sec. Dep’t, 122 Wash. 2d 397, 402, 858 P.2d 494 (1993). In reviewing a

superior court’s final order on review of the commissioner’s decision, this court sits

in the same position as the superior court, applying the APA standards directly to

the administrative record. Courtney v. Emp’t Sec. Dep’t, 171 Wash. App. 655, 660,

287 P.3d 596 (2012). This court reviews the commissioner’s decision, not the

underlying ALJ decision. Verizon Nw. Inc. v. Emp’t Sec. Dep’t, 164 Wash. 2d 909,

915, 194 P.3d 255 (2008).

       Whether a claimant had good cause to quit is a mixed question of law and

fact. Terry v. Emp't Sec. Dep’t , 82 Wash. App. 745, 748, 919 P.2d 111 (1996). The

process of applying the law to the facts, is a question of law reviewed de novo.

Tapper, 122 Wash. 2d at 403.

       We consider the commissioner’s decision prima facie correct, and the party

asserting invalidity has the burden of demonstrating the invalidity of the decision.

Smith v. Emp’t Sec. Dep’t, 155 Wash. App. 24, 32, 226 P.3d 263 (2010). This court

may reverse the commissioner's decision if (1) the decision was based on an error


                                             3
No. 80319-1-I/4


of law; (2) substantial evidence does not support the decision; or (3) the decision

was arbitrary or capricious.    Id.; RCW 34.05.570(3). Substantial evidence is

evidence that would persuade a fair-minded person of the truth of the matter. In

re Estate of Jones, 152 Wash. 2d 1, 8, 93 P.3d 147 (2004).

 II.   Good Cause for Voluntarily Resignation

       Mitchell contends that Geo-Comm’s unsafe products violated his sincere

moral beliefs, constituting statutory good cause under the Washington

Employment Security Act (Act). Title 50 RCW.

       The Act, provides for unemployment benefits for “persons unemployed

through no fault of their own.” RCW 50.01.010. Unemployment benefits are

intended to mitigate “the disruption caused by involuntary inability to obtain

employment and to provide support for unemployed workers as they seek new

jobs.” Tapper, 122 Wash. 2d at 407-08. Thus, claimants who resign voluntarily

without good cause are disqualified from receiving unemployment benefits. RCW

50.20.050(2)(a).

       It is the claimant’s burden to establish their rights to benefits under the Act.

Townsend v. Emp’t Sec. Dep’t, 54 Wash. 2d 532, 534, 341 P.2d 877 (1959). A

claimant can establish statutory good cause by establishing the existence of one

of eleven factual circumstances enumerated in RCW 50.20.050(2)(b). Campbell

v. Emp‘t Sec. Dep’t, 174 Wash. App. 210, 216, 297 P.3d 757 (2013), aff’d, 180 Wash.
2d 566, 326 P.3d 713 (2014).

       Mitchell does not dispute that he resigned voluntarily. However, he asserts

he voluntarily resigned with good cause under the circumstances set forth in RCW


                                              4
No. 80319-1-I/5


50.20.050(2)(b)(x). To establish good cause under this provision, the claimant

must demonstrate (1) that his usual work was changed to new work that (2)

violated his sincere moral beliefs. RCW 50.20.050(2)(b)(x). Mere disapproval of

the employer’s method of conducting business does not constitute statutory good

cause for voluntarily resigning. WAC 192-150-140(2)(b). The claimant must have

notified their employer of the objectional condition unless doing so would be futile.

WAC 192-150-140(2)(c). Further, the new work must directly affect the claimant’s

moral beliefs, and the objectionable condition must exist in fact, rather than mere

speculation. WAC 192-150-140(2)(d)-(e).

       Mitchell testified that he felt the company was not following best practices

in developing its products for 911 services and that he “could not in good

conscience” continue to represent those products. Mitchell claims he believed

Geo-Comm’s products could endanger callers’ lives by causing 911 calls to be

missed or routed to the incorrect first responder. He asserts that he brought these

concerns to company leadership on several occasions, though he testified he

never filed any claim with human resources. Mitchell argues this demonstrated his

“fundamental moral belief that Geo-Comm was producing an unsafe product.”

       However, the commissioner concluded the ALJ was correct in finding the

main reason for Mitchell’s resignation was that “he was unhappy with the working

environment and disagreed with the way the employer handled their business

decisions.” Mitchell testified to his dissatisfaction with the scope of his authority,

being heard in only a “patronizing way” by leadership, and that his primary reason

for quitting was “major defects” in Geo-Comm’s “approach to product design.” His


                                             5
No. 80319-1-I/6


resignation letter mirrors these frustrations with lack of authority, as well as a lack

of urgency in selling products within his line of business.

       Further, though WAC 192-150-140(2)(e) requires the objectionable

condition to exist in fact, the ALJ notes there was no evidence on record to show

the products were actually unsafe.

       The administrative record provides substantial evidence Mitchell voluntarily

resigned from Geo-Comm without “good cause” as defined under the Act. Thus,

he is ineligible for unemployment benefits related to his departure from Geo-

Comm. The King County Superior Court correctly held that the Commissioner’s

conclusions of law did not constitute an error of law and the commissioner’s

findings of facts were supported by substantial evidence.

       We affirm.




WE CONCUR




                                              6